Exhibit 10.3

 

INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.

 

(f/k/a M III ACQUISITION CORP.)

 

INVESTOR RIGHTS AGREEMENT

 

DATED AS OF

 

March 26, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND USAGE

2

Section 1.1

Definitions

2

Section 1.2

Interpretation

6

 

 

 

ARTICLE II GFI REPRESENTATIVE

7

Section 2.1

GFI Representative

7

 

 

 

ARTICLE III APPROVAL AND CONSULTATION OF CERTAIN MATTERS

9

Section 3.1

GFI Representative Approval Rights

9

Section 3.2

Sponsor Approval Rights

9

 

 

 

ARTICLE IV TRANSFER

10

Section 4.1

Selling Stockholder Transfers and Joinders

10

Section 4.2

Sponsor Transfers and Joinders

10

 

 

 

ARTICLE V BOARD REPRESENTATION

12

Section 5.1

Composition of Initial Board

12

Section 5.2

Nominees

13

Section 5.3

Committees

16

Section 5.4

Subsidiaries

17

 

 

 

ARTICLE VI INDEMNIFICATION

17

Section 6.1

Right to Indemnification

17

Section 6.2

Prepayment of Expenses

17

Section 6.3

Claims

17

Section 6.4

Nonexclusivity of Rights

18

Section 6.5

Other Sources

18

Section 6.6

Indemnitor of First Resort

18

 

 

 

ARTICLE VII TERMINATION

18

Section 7.1

Term

18

Section 7.2

Survival

19

 

 

 

ARTICLE VIII REPRESENTATIONS AND WARRANTIES

19

Section 8.1

Representations and Warranties of Stockholders

19

Section 8.2

Representations and Warranties of the Company

20

 

 

 

ARTICLE IX MISCELLANEOUS

20

Section 9.1

Entire Agreement

20

Section 9.2

Further Assurances

20

Section 9.3

Notices

20

Section 9.4

Governing Law

22

Section 9.5

Consent to Jurisdiction

22

Section 9.6

Equitable Remedies

23

 

--------------------------------------------------------------------------------


 

Section 9.7

Construction

23

Section 9.8

Counterparts

23

Section 9.9

Third Party Beneficiaries

23

Section 9.10

Binding Effect

23

Section 9.11

Severability

24

Section 9.12

Adjustments Upon Change of Capitalization

24

Section 9.13

Amendments; Waivers

24

Section 9.14

Actions in Other Capacities

25

 

2

--------------------------------------------------------------------------------


 

INVESTOR RIGHTS AGREEMENT

 

INVESTOR RIGHTS AGREEMENT (this “Agreement”), dated as of March 26, 2018, (i) by
and between Infrastructure and Energy Alternatives, Inc. (f/k/a M III
Acquisition Corp.), a Delaware corporation (the “Company”), M III Sponsor I LLC,
a Delaware limited liability company (“Sponsor”), and any other Sponsor
Affiliated Transferees hereunder who become party hereto in accordance with this
Agreement; and (ii) by and among the Company and each of Infrastructure and
Energy Alternatives, LLC, a Delaware limited liability company (“Seller”), any
other Seller Affiliated Transferees hereunder who become party hereto in
accordance with this Agreement (collectively the “Selling Stockholders”) and
Oaktree Power Opportunities Fund III Delaware, L.P., a Delaware limited
partnership, in its capacity as the representative of the Selling Stockholders
(the “GFI Representative”).

 

WHEREAS, the Company and certain of its Affiliates (as defined herein) have
consummated the Mergers (as defined in the Merger Agreement) and the other
transactions (collectively, the “Transactions”) contemplated by the Agreement
and Plan of Merger, by and among IEA Energy Services LLC, the Company, Wind
Merger Sub I, Inc., Wind Merger Sub II, LLC, the Seller, the GFI Representative,
as the representative of the Seller, and the Sponsor and M III Sponsor I LP (“M
III LP”), solely for purposes of Section 10.3 thereof and, to the extent related
thereto, Article 12 thereof (as amended, restated, modified or supplemented from
time to time, the “Merger Agreement”);

 

WHEREAS, after giving effect to such Transactions, Seller owns shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”), and
the Company’s preferred stock, par value $0.0001 per share (the “Preferred
Stock”);

 

WHEREAS, after giving effect to such Transactions, the Sponsor will continue to
own shares of the Company’s Common Stock and warrants to purchase shares of the
Company’s Common Stock (the “Warrants”);

 

WHEREAS, the Company, the Selling Stockholders and the GFI Representative desire
to provide the GFI Representative on behalf of the Selling Stockholders with
certain governance rights and director nomination rights;

 

WHEREAS, the Selling Stockholders desire to grant a proxy to the GFI
Representative; and

 

WHEREAS, the Company and the Sponsor desire to provide Sponsor with certain
governance rights and director nomination rights.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS AND USAGE

 

Section 1.1                                    Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided, that any portfolio company of Oaktree Capital Management, L.P. or its
Affiliates, that is not a portfolio company of the GFI Representative (or any
parallel or successor funds) shall be deemed not to be an “Affiliate” of the GFI
Representative to the extent neither the GFI Representative nor any of its
portfolio companies nor any officer, director, general partner or managing
member of any of the foregoing has any material economic interest in, or
exercises any control with respect to, any such portfolio company.  For the
purposes of this definition, “control” (including the terms “controlling” and
“controlled”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of such subject Person, whether
through the ownership of voting securities, as trustee or executor, by contract
or otherwise.

 

“Affiliate Transaction” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Agreement” shall have the meaning assigned to such term in the Preamble.

 

“beneficial ownership” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act.  The terms “beneficially own” and “beneficial
owner” shall have correlative meanings.  With respect to the Selling
Stockholders, beneficial ownership of Common Stock shall exclude any shares of
Common Stock issuable upon conversion of the Preferred Stock beneficially owned
by the Selling Stockholders, regardless of whether the Preferred Stock is
convertible within 60 days of the date of calculation.  For the avoidance of
doubt, with respect to the Sponsor and any Sponsor Affiliated Transferee,
beneficial ownership shall include any Earnout Shares, regardless of whether
vested or unvested.

 

“Board of Directors” means the board of directors of the Company.

 

“By-Laws” means the by-laws of the Company, as they may be amended, restated or
otherwise modified from time to time.

 

“Certificate of Incorporation” means the certificate of incorporation of the
Company, as it may be amended, restated or otherwise modified from time to time.

 

“Claim” shall have the meaning assigned to such term in Section 6.1.

 

“Common Stock” shall have the meaning assigned to such term in the Recitals.

 

2

--------------------------------------------------------------------------------


 

“Company” shall have the meaning assigned to such term in the Preamble.

 

“Covered Person” shall have the meaning assigned to such term in Section 6.1.

 

“Designees” shall have the meaning assigned to such term in Section 5.2(c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor law or statute, in each case together with the rules and regulations
promulgated thereunder.

 

“GFI Designee” shall have the meaning assigned to such term in Section 5.2(a).

 

“GFI Representative” shall have the meaning assigned to such term in the
Preamble.

 

“Governmental Entity” means any court, administrative agency, regulatory body,
commission or other governmental authority, board, bureau or instrumentality,
domestic or foreign and any subdivision thereof.

 

“Initial Designees” shall have the meaning assigned to such term in
Section 5.1(a).

 

“Independent Designee” shall have the meaning assigned to such term in
Section 5.2(c).

 

“Lock-Up Period” shall have the meaning assigned to such term in Section 4.3(a).

 

“Management Lock-Up Period” shall have the meaning assigned to such term in
Section 4.3(a).

 

“Other Indemnitors” shall have the meaning assigned to such term in Section 6.6.

 

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint-stock company, limited liability company, governmental
authority, trust or other entity.

 

“Preferred Stock” shall have the meaning assigned to such term in the Recitals.

 

“Sale Transaction” means any (i) direct or indirect acquisition (whether by a
purchase, sale, transfer, exchange, issuance, merger, consolidation or other
business combination) of shares of capital stock or other securities, in a
single transaction or series of related transactions, representing more than
fifty percent (50%) of the equity or voting interests of the Company (in each
case, including by means of a spin-off, split-off or public offering),
(ii) merger, consolidation or other business combination directly or indirectly
involving the Company or any of its Subsidiaries representing assets or
businesses that constitute or represent more than fifty percent (50%) of the
consolidated revenue, consolidated operating income or consolidated assets of
the Company and its Subsidiaries, taken as a whole, (iii) reorganization,
recapitalization, liquidation or

 

3

--------------------------------------------------------------------------------


 

dissolution directly or indirectly involving the Company or any of its
Subsidiaries representing more than (50%) of the consolidated revenue,
consolidated operating income or consolidated assets of the Company and its
Subsidiaries, taken as a whole, in each case which results in any one Person
(other than Affiliates of Oaktree Capital Management, L.P.), or more than one
Person that are Affiliates or that are acting as a group (as such term is
defined in Section 13(d)(3) of the Exchange Act) (excluding Oaktree Capital
Management, L.P. and its Affiliates), acquiring direct or indirect ownership of
equity securities of the Company or any of its Subsidiaries which, together with
the equity securities held by such Person, such Person and its Affiliates or
such group, constitutes more than 50% of the total direct or indirect voting
power or economic rights of the equity securities of the Company and its
Subsidiaries, taken as a whole, (iv) direct or indirect sale, lease, license,
exchange, mortgage, transfer or other disposition, in a single transaction or
series of related transactions, of assets or businesses that constitute or
represent more than fifty percent (50%) of the consolidated revenue,
consolidated operating income or consolidated assets of the Company and its
Subsidiaries, taken as a whole, or (v) other transaction having a similar effect
to those described in clauses (i) through (iv).

 

“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.

 

“SEC Guidance” means (a) any publicly available written or oral interpretations,
questions and answers, guidance and forms of the SEC, (b) any oral or written
comments, requirements or requests of the SEC or its staff, (c) the Securities
Act and the Exchange Act and (d) any other rules, bulletins, releases, manuals
and regulations of the SEC.

 

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute, and the rules and
regulations promulgated thereunder.

 

“Seller” shall have the meaning assigned to such term in the Preamble.

 

“Seller Affiliated Transferee” means, with respect to any Selling Stockholder,
(i) the GFI Representative, (ii) any Affiliate of the GFI Representative and
(iii) any executive officer, director or member of the Seller as of immediately
prior to the date hereof (or any Affiliate or family member thereof or any trust
formed for the benefit of any of the foregoing persons) to whom any Selling
Stockholder or any of the forgoing persons Transfers Common Stock, in each case
other than the Company.

 

“Seller Higher Condition” means that the GFI Representative, together with the
Seller Affiliated Transferees, directly or indirectly, beneficially owns at
least fifty percent (50%) of the Common Stock beneficially owned by the Seller
as of the date hereof, as adjusted for any stock split, stock dividend, reverse
stock split, recapitalization, business combination, reclassification or similar
event, in each case with such adjustment being determined in good faith by the
Board of Directors.

 

4

--------------------------------------------------------------------------------


 

“Seller Lock-Up Period” shall have the meaning assigned to such term in
Section 4.3(a).

 

“Seller Minimum Condition” means that the GFI Representative, together with the
Seller Affiliated Transferees, directly or indirectly, beneficially owns at
least twenty-five percent (25%) of the Common Stock beneficially owned by the
Seller as of the date hereof, as adjusted for any stock split, stock dividend,
reverse stock split, recapitalization, business combination, reclassification or
similar event, in each case with such adjustment being determined in good faith
by the Board of Directors.

 

“Selling Stockholders” means Seller together with any Seller Affiliated
Transferees to whom Seller or any Seller Affiliated Transferee has Transferred
Common Stock in accordance with the terms hereof.

 

“Sponsor Affiliated Transferee” means Mohsin Y. Meghji and any of his Affiliates
or family members or any trust formed for the benefit of any of the foregoing
persons to whom the Sponsor Transfers Common Stock or Warrants, in each case
other than the Company.

 

“Sponsor Designee” shall have the meaning assigned to such term in
Section 5.2(b).

 

“Sponsor Higher Condition” means that Mohsin Y. Meghji, M III LP (so long as
such entity is controlled by the entity listed on Schedule A-1), Sponsor, and
the persons listed on Schedule A-2, together with the Sponsor Affiliated
Transferees, directly or indirectly, beneficially own at least fifty percent
(50%) of the Common Stock (including Earnout Shares) beneficially owned by
Mohsin Y. Meghji, M III LP (so long as such entity is controlled by the entity
listed on Schedule A-1), the Sponsor and their respective Affiliates (other than
Osbert Hood and Philip Marber) as of the date hereof after giving effect to any
forfeiture of shares of Common Stock to the Company on the date hereof (prior to
distribution of any shares of Common Stock by the Sponsor or M III LP to their
respective members or partners, including the persons listed on Schedule A-2),
as adjusted for any stock split, stock dividend, reverse stock split,
recapitalization, business combination, reclassification or similar event, in
each case with such adjustment being determined in good faith by the Board of
Directors.

 

“Sponsor Minimum Condition” means that Mohsin Y. Meghji, M III LP (so long as
such entity is controlled by the entity listed on Schedule A-1), Sponsor, and
the persons listed on Schedule A-2, together with the Sponsor Affiliated
Transferees, directly or indirectly, beneficially own at least twenty-five
percent (25%) of the Common Stock (including Earnout Shares) held by the Mohsin
Y. Meghji, M III LP (so long as such entity is controlled by the entity listed
on Schedule A-1), the Sponsor, and their respective Affiliates (other than
Osbert Hood and Philip Marber) as of the date hereof after giving effect to any
forfeiture of shares of Common Stock to the Company on the date hereof (prior to
distribution of any shares of Common Stock by the Sponsor or M III LP to their
respective members or partners, including the persons listed on Schedule A-2),
as adjusted for any stock split, stock dividend, reverse stock split,
recapitalization,

 

5

--------------------------------------------------------------------------------


 

business combination, reclassification or similar event, in each case with such
adjustment being determined in good faith by the Board of Directors.

 

“Sponsor” shall have the meaning assigned to such term in the Preamble.

 

“Stockholders” shall mean any of the following persons so long as any of them
beneficially owns any Common Stock: the Selling Stockholders, the Seller
Affiliated Transferees, the Sponsor and the Sponsor Affiliated Transferees.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.

 

“Transactions” shall have the meaning assigned to such term in the Recitals.

 

“Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other disposition or act of alienation, whether voluntary or
involuntary or by operation of law.  The terms “Transferred” and “Transferring”
have correlative meanings.

 

“Voting Securities” means the Common Stock and any other securities of the
Company or any Subsidiary of the Company which would entitle the holders thereof
to vote with the holders of Common Stock in the election of directors of the
Company.

 

“Warrants” shall have the meaning assigned to such term in the Recitals.

 

Section 1.2                                    Interpretation.  In this
Agreement and in the exhibits hereto, except to the extent that the context
otherwise requires:

 

(a)                                 the headings are for convenience of
reference only and shall not affect the interpretation of this Agreement;

 

(b)                                 defined terms include the plural as well as
the singular and vice versa;

 

(c)                                  words importing gender include all genders;

 

(d)                                 a reference to any statute or statutory
provision shall be construed as a reference to the same as it may have been or
may from time to time be amended, extended, re-enacted or consolidated and to
all statutory instruments or orders made thereunder;

 

(e)                                  any reference to a “day” shall mean the
whole of such day, being the period of 24 hours running from midnight to
midnight;

 

(f)                                   references to Articles, Sections,
subsections, clauses and Exhibits are references to Articles, Sections,
subsections, clauses and Exhibits of and to, this Agreement;

 

6

--------------------------------------------------------------------------------


 

(g)                                  the words “including” and “include” and
other words of similar import shall be deemed to be followed by the phrase
“without limitation”; and

 

(h)                                 unless otherwise specified, references to
any party to this Agreement or any other document or agreement shall include its
successors and permitted assigns.

 

ARTICLE II

 

GFI REPRESENTATIVE

 

Section 2.1                                    GFI Representative.  The GFI
Representative and each of the Selling Stockholders agree as follows:

 

(a)                                 By virtue of the adoption of this Agreement,
each Selling Stockholder hereby authorizes, directs and appoints the GFI
Representative to act as its sole and exclusive agent, attorney-in-fact and
representative, and grants a proxy to the GFI Representative over such Selling
Stockholder’s Voting Securities, and hereby constitutes and appoints the GFI
Representative as the proxy holder thereof, with full power of substitution with
respect to all matters under this Agreement, including (i) determining, giving
and receiving notices and processes hereunder, (ii) executing and delivering, on
behalf of the Selling Stockholders, any and all documents or certificates to be
executed by the Selling Stockholders in connection with this Agreement and the
transactions contemplated hereby, (iii) granting any waiver, consent, approval
or election, including exercising the consent rights set forth in Section 3.1,
(iv) nominating and electing the GFI Designees to the Board of Directors,
(v) making any filings with any Governmental Entity, on behalf of the Selling
Stockholders under this Agreement, (vi) appointing, in its sole discretion, one
or more successor representatives to the GFI Representative, (vii) resolving any
disputes hereunder between the Company and the Selling Stockholders,
(viii) performing the duties expressly assigned to the GFI Representative
hereunder, and (ix) engaging and employing agents and representatives and
incurring such other expenses as the GFI Representative shall reasonably deem
necessary or prudent in connection with the foregoing.  Any such actions taken,
exercises of rights, power or authority, and any decision or determination made
by the GFI Representative consistent herewith, shall be absolutely and
irrevocably binding on each Selling Stockholder as if such Selling Stockholder
personally had taken such action, exercised such rights, power or authority or
made such decision or determination in such Selling Stockholder’s individual
capacity, and no Selling Stockholder shall have the right to object, dissent,
protest or otherwise contest the same.

 

(b)                                 The appointment of the GFI Representative as
each Selling Stockholder’s attorney-in-fact revokes any power of attorney or
proxy heretofore granted that authorized any other Person or Persons to
represent such Selling Stockholder with regard to this Agreement.  The
appointment of the GFI Representative as attorney-in-fact and the grant to the
GFI Representative of a proxy hereto is coupled with an interest and is
irrevocable.  The obligations of each Selling Stockholder pursuant to this
Agreement (i) will not be terminated by operation of law, death, mental or
physical incapacity,

 

7

--------------------------------------------------------------------------------


 

liquidation, dissolution, bankruptcy, insolvency or similar event with respect
to such Selling Stockholder or any proceeding in connection therewith, or in the
case of a trust, by the death of any trustee or trustees or the termination of
such trust, or any other event, and (ii) shall survive the delivery of an
assignment by any Selling Stockholder of the whole or any fraction of its
interest in any payment due to it under this Agreement.

 

(c)                                  The GFI Representative hereby accepts the
foregoing appointment and agrees to serve as the GFI Representative, subject to
the provisions hereof, for the period of time from and after the date hereof
without compensation except for the reimbursement by the Selling Stockholders of
fees and expenses incurred by the GFI Representative in its capacity as such.

 

(d)                                 For all purposes of this Agreement, the
Company shall be entitled to rely conclusively on the instructions and decisions
of the GFI Representative as to any other actions required or permitted to be
taken by the GFI Representative hereunder or in connection with any of the
transactions and other matters contemplated hereby.

 

(e)                                  The GFI Representative shall not have any
liability to the Selling Stockholders whatsoever with respect to its actions,
decisions and determinations, and shall be entitled to assume that all actions,
decisions and determinations are fully authorized by each and every one of the
Selling Stockholders.  The Selling Stockholders shall indemnify and hold
harmless the GFI Representative, its Affiliates and all of their respective
owners, representatives, successors or assigns from and against any and all
losses incurred or suffered by any such Person resulting from, arising out of or
relating or attributable to any and all actions, decisions and determinations
taken or made by the GFI Representative in connection with this Agreement and
the transactions contemplated hereby.

 

(f)                                   The GFI Representative shall be entitled
to rely upon any order, judgment, certification, demand, notice, instrument or
other writing delivered to it hereunder without being required to determine the
authenticity or the correctness of any fact stated therein or the propriety or
validity of the service thereof.  The GFI Representative may act in reliance
upon any instrument or signature believed by it to be genuine and may assume
that the Person purporting to give receipt or advice or make any statement or
execute any document in connection with the provisions hereof has been duly
authorized to do so.  The GFI Representative may conclusively presume that the
undersigned representative of any party hereto which is an entity other than a
natural person has full power and authority to instruct the GFI Representative
on behalf of that party unless written notice to the contrary is delivered to
the GFI Representative.

 

(g)                                  The GFI Representative may act pursuant to
the advice of counsel with respect to any matter relating to this Agreement, and
shall not be liable for any action taken or omitted by it in good faith in
accordance with such advice.

 

(h)                                 The Company hereby agrees that the GFI
Representative shall not, in its capacity as such, have any liability to the
Company, or any of its Affiliates whatsoever with respect to its actions,
decisions or determinations.

 

8

--------------------------------------------------------------------------------


 

ARTICLE III

 

APPROVAL AND CONSULTATION OF CERTAIN MATTERS

 

Section 3.1                                    GFI Representative Approval
Rights.  The Company agrees with the GFI Representative and the Selling
Stockholders, that, for so long as the Seller Higher Condition is satisfied, the
Company shall not, and shall cause its Subsidiaries not to, directly or
indirectly (whether by merger, consolidation, amendment of this Agreement or
otherwise) without the prior written approval of the GFI Representative,

 

(a)                                 enter, amend, supplement, waive or otherwise
modify the terms of any transaction or agreement between the Company or any of
its Subsidiaries, on the one hand, and any Sponsor, any Affiliate of any Sponsor
(including any Sponsor Affiliated Transferee) or any Affiliate of the Company,
on the other hand (an “Affiliate Transaction”), other than the exercise of any
rights under any agreements as set forth on Schedule B attached hereto (without
giving effect to any amendment, supplement, waiver or other modification
executed after the date hereof);

 

(b)                                 hire or remove the Chief Executive Officer
or any other executive officer of the Company or its Subsidiaries or

 

(c)                                  except as set forth in Section 5.2(d),
increase or decrease the size of the Board of Directors.

 

Section 3.2                                    Sponsor Approval Rights.  The
Company agrees with Sponsor that, for so long as the Sponsor Higher Condition is
satisfied, the Company shall not, and shall cause its Subsidiaries not to,
directly or indirectly (whether by merger, consolidation, amendment of this
Agreement or otherwise) without the prior written approval of the Sponsor:

 

(a)                                 enter into, amend, supplement, waive or
otherwise modify the terms of any transaction or agreement between the Company
or any of its Subsidiaries, on the one hand, and any Selling Stockholders
described in clauses (i) and (ii) of the definition of Seller Affiliated
Transferee, the GFI Representative or their respective Affiliates, on the other
hand or any other Affiliate Transaction (provided that any transaction between
the Company, on the one hand, and a Person that would be an Affiliate of the GFI
Representative but for the proviso contained in the definition of “Affiliate”
shall be deemed to be an Affiliate Transaction requiring such approval unless it
meets the requirements in either the succeeding clause (x) or (y)), other than
(x) transactions and agreements between the Company or any of its Subsidiaries
and Affiliates of the GFI Representative who are engaged on an arm’s-length
basis to provide goods or services on construction projects undertaken by the
Company or any of its Subsidiaries for customers to the extent that such goods
and services, in the reasonable judgment of the Company, could not be obtained
from an unaffiliated third party at materially lower prices while maintaining at
least the same quality and (y) the exercise of any rights under any agreements
as set forth on Schedule C attached hereto (without

 

9

--------------------------------------------------------------------------------


 

giving effect to any amendment, supplement, waiver or other modification
executed after the date hereof);

 

(b)                                 hire or remove the Chief Executive Officer
or any other executive officer of the Company or its Subsidiaries or

 

(c)                                  except as set forth in Section 5.2(d),
increase or decrease the size of the Board of Directors.

 

ARTICLE IV

 

TRANSFER

 

Section 4.1                                    Selling Stockholder Transfers and
Joinders.  The Selling Stockholders agree among themselves and with the GFI
Representative that, unless waived in writing by the GFI Representative (in
which case the holdings of such transferee shall not be included for purposes of
determining whether the Seller Higher Condition or the Seller Minimum Condition
is satisfied), if a Selling Stockholder effects any Transfer of Common Stock to
a Seller Affiliated Transferee, such Seller Affiliated Transferee shall, if not
a party hereto, within five (5) days of such Transfer, execute and deliver to
the Company and the other parties hereto a joinder to this Agreement, in form
and substance reasonably acceptable to the GFI Representative, in which such
Seller Affiliated Transferee agrees to be an “Selling Stockholder” for all
purposes of this Agreement, including Section 2.1 hereof, and which provides
that such Seller Affiliated Transferee shall be bound by and shall fully comply
with the terms of this Agreement.

 

Section 4.2                                    Sponsor Transfers and Joinders. 
The Sponsor agrees unless waived in writing by the Sponsor (in which case the
holdings of such transferee shall not be included for purposes of determining
whether the Sponsor Higher Condition or the Sponsor Minimum Condition is
satisfied), if the Sponsor or any Sponsor Affiliated Transferee effects any
Transfer of Common Stock to a Sponsor Affiliated Transferee, such Sponsor
Affiliated Transferee shall, if not a party hereto, within five (5) days of such
Transfer, execute and deliver to the Company and the other parties hereto a
joinder to this Agreement, in form and substance reasonably acceptable to the
Sponsors, in which such Sponsor Affiliated Transferee agrees to be a “Sponsor
Affiliated Transferee” for all purposes of this Agreement, and which provides
that such Sponsor Affiliated Transferee shall be bound by and shall fully comply
with the terms of this Agreement.  For the avoidance of doubt, the persons set
forth on Schedule A and M III LP and their respective transferees shall not be
deemed Sponsor Affiliated Transferees hereunder.

 

Section 4.3                                    Lock-Up.

 

(a)                                 Subject to Section 4.3(b), (i) in the case
of Seller (and any Seller Affiliated Transferee, other than the Persons set
forth on Schedule D, and Fidelity Investments Charitable Gift Fund), during the
period commencing on the effective date of this Agreement and ending 180 days
after such date (the “Seller Lock-Up Period”), and (ii) in the case of any of
the Persons set forth on Schedule D, during the period commencing on the
effective date of this Agreement and ending on the second anniversary of such
date (the “Management Lock-Up Period” and either the Seller Lock-

 

10

--------------------------------------------------------------------------------


 

Up Period or the Management Lock-Up Period, a “Lock-Up Period”), in each case,
without the prior written consent of the Company, each such Person shall not
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC promulgated thereunder, with respect to any shares of Common Stock,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by it, if any or (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Units, shares of Common Stock,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by it, if any, whether any such transaction is
to be settled by delivery of such securities, in cash or otherwise.

 

(b)                                 Notwithstanding the foregoing,
Section 4.3(a) shall not operate to restrict any (i) Transfer by any Person
(A) in the case of an individual, by gift to one of the members of the
individual’s immediate family or to a trust (provided, that the beneficiary of
such trust is a member of one of the individual’s immediate family) or to an
affiliate of such person, (B) in the case of an individual, by virtue of laws of
descent and distribution upon death of the individual, (C) in the case of an
individual, pursuant to a qualified domestic relations order, (D) to the Company
for no value for cancellation, (E) to any Seller Affiliated Transferee in
accordance with this Agreement or (F) of Preferred Stock, (ii) in the case of
Seller and any Seller Affiliated Transferee, distribution of any shares of
Common Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by it, to limited partners,
general partners, members, stockholders or other equityholders of such Person or
to such Person’s affiliates or to any corporation, partnership, limited
liability company, trust, business entity or investment fund, customer account
or other entity controlled by or under common control or management with such
Person; provided, that, in the case of clauses (i) and (ii), such Person shall,
if not a party hereto, within five (5) days of such Transfer, execute and
deliver to the Company and the other parties hereto a lock-up agreement agreeing
to be bound by the provisions of this Section 4.3 as if a party hereto;
provided, further, that if such Person is a Person set forth on Schedule D
hereto, such Person shall be subject to the Management Lock-Up, (iii) Transfer
by any member of management of the Company to Fidelity Investments Charitable
Gift Fund (or an Affiliate thereof); provided, that all such Transfers in the
aggregate shall not exceed 120,000 shares of Common Stock, (iv) a bona fide
third party take-over bid made to all holders of Common Stock or any other
acquisition transaction whereby all or substantially all of the Common Stock is
acquired by a bona fide third party, or (v) making of bona fide pledges of
Common Stock or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock by such Person pursuant to foreign exchange swap
agreements and custody agreements entered into by such Person in the ordinary
course of business.

 

(c)                                  Any Transfer made in contravention of this
Section 4.3 shall be null and void.

 

11

--------------------------------------------------------------------------------


 

ARTICLE V

 

BOARD REPRESENTATION

 

Section 5.1                                    Composition of Initial Board.

 

(a)                                 The Company agrees with the Sponsor and the
Company agrees with the GFI Representative that the Company shall take all
reasonable actions within its control to cause the Board of Directors to be
comprised of seven (7) directors, who shall be divided into three (3) classes of
directors in accordance with the terms of the Certificate of Incorporation;
provided that the Board of Directors shall be comprised of eight (8) directors
until Terence Montgomery is determined by the Board of Directors to meet the
requirements under SEC Guidance for service on the Company’s audit committee and
is appointed to the Company’s audit committee, at which time the Company will
cause Charles Garner to resign and the size of the Board of Directors shall be
reduced to seven (7) directors.  As of the date hereof, the eight (8) directors
shall be divided into three (3) classes as follows (such persons, the “Initial
Designees”):

 

(i)                                     the Class I directors shall include
(x) Mohsin Meghji, who shall be a Sponsor Designee hereunder, (y) Ian Schapiro,
who shall be a GFI Designee hereunder, and (z) Charles Garner, in each case,
whose term shall expire at the annual meeting of stockholders held in 2018, at
which time Mohsin Meghji and Ian Schapiro shall be nominated to stand for
re-election;

 

(ii)                                  the Class II directors shall include
(x) John Paul Roehm (during such time as he serves as Chief Executive Officer of
the Company), and (y) Terence Montgomery, whose term shall expire at the annual
meeting of stockholders held in 2019; and

 

(iii)                               the Class III directors shall include
(x) Derek Glanvill, (y) Philip Kassin, who shall be a Sponsor Designee
hereunder, and (z) Peter Jonna, who shall be a GFI Designee hereunder, in each
case, whose term shall expire at the annual meeting of stockholders held in
2020.

 

(b)                                 The Company agrees with the Sponsor and the
Company agrees with the GFI Representative that the Company shall not, so long
as either (i) the Sponsor and the GFI Representative, as applicable, are
entitled to designate at least one Designee or (ii) the Sponsor or the GFI
Representative, as applicable, have an Initial Designee who is serving such
person’s Initial Term (as defined herein) without the Sponsor’s consent or the
GFI Representative’s consent, as applicable, amend its Certificate of
Incorporation or by-laws, pass any resolution or take any action with the effect
of de-staggering the Company’s Board of Directors, providing for a voting
standard in the election of directors other than plurality voting or providing
for the establishment of any classes of directors inconsistent with
Section 5.1(a).

 

(c)                                  Subject to Section 7.1, the Sponsor, each
of the Sponsor Affiliated Transferees, the GFI Representative and each of the
Selling Stockholders individually

 

12

--------------------------------------------------------------------------------


 

agrees with the Company, that such party will not take any action in their
capacities as stockholders (including voting their Common Stock, granting
proxies, providing written consents or proposing any stockholder proposal), to
amend the Company’s Certificate of Incorporation or by-laws or take any action
with the effect of de-staggering the Company’s Board of Directors, providing for
a voting standard in the election of directors other than plurality voting or
providing for the establishment of any classes of directors inconsistent with
Section 5.1(a).

 

(d)                                 For the avoidance of doubt,
Section 5.1(a) is applicable solely to the initial composition of the Board of
Directors (the “Initial Board”) and the initial term with respect to which each
director on the Initial Board serves (such director’s “Initial Term”), except
that, subject to the Certificate of Incorporation, a director shall remain a
member of the class of directors to which he or she was assigned in accordance
with Section 5.1(a); provided that, with respect to Mohsin Meghji and Ian
Schapiro, such directors’ Initial Term shall include the three-year term
beginning with their re-election at the annual meeting of stockholders held in
2018.

 

Section 5.2                                    Nominees.

 

(a)                                 The Company agrees with the GFI
Representative that the GFI Representative shall have the right to nominate the
number of persons for election to the Board of Directors and the Company shall
take all reasonable actions within its control to cause to be nominated for
election to the Board of Directors, and to cause to continue in office, at any
given time, unless waived by the GFI Representative, a number of individuals
designated by the GFI Representative (each, a “GFI Designee”) equal to:

 

(i)                                     for so long as the Seller Higher
Condition is satisfied, two directors (together with any additional designees
pursuant to Section 5.2(g)); and

 

(ii)                                  for so long as the Seller Higher Condition
is not satisfied but the Seller Minimum Condition is satisfied, one director. 
No reduction in the beneficial ownership of the GFI Representative shall shorten
the term of any GFI Designee during the applicable Initial Term and any such GFI
Designee shall in any event be entitled to serve the remainder of such GFI
Designee’s Initial Term.

 

(b)                                 The Company agrees with the Sponsor that the
Sponsor shall have the right to nominate for election to the Board of Directors
the number of individuals set forth below and the Company shall take all
reasonable actions within its control to cause to be nominated for election to
the Board of Directors, and to cause to continue in office, at any given time,
unless waived by the Sponsor, a number of individuals designated by the Sponsor
(each, a “Sponsor Designee”) equal to:

 

(i)                                     for so long as the Sponsor Higher
Condition is satisfied, two directors (together with any additional designees
pursuant to Section 5.2(g)); and

 

(ii)                                  for so long as either (A) the Sponsor
Higher Condition is not satisfied but the Sponsor Minimum Condition is satisfied
or (B) if (x) the Sponsor Minimum Condition is not satisfied and (y) all of the
Earnout Shares (as defined in the

 

13

--------------------------------------------------------------------------------


 

Founder Shares Amendment Agreement) have not fully vested or expired without
vesting, one director.  No reduction in the beneficial ownership of the Sponsor
shall shorten the term of any Sponsor Designee during the applicable Initial
Term and any such Sponsor Designee shall in any event be entitled to serve the
remainder of such Sponsor Designee’s Initial Term.

 

(c)                                  The Company agrees with the Sponsor and the
Company agrees with the GFI Representative that the Board of Directors shall
include not less than three directors who shall qualify as independent directors
pursuant to SEC Guidance and the rules of the applicable stock exchange (each,
an “Independent Designee” and together with the GFI Designees and the Sponsor
Designees, the “Designees”).

 

(d)                                 If at any time, the Board of Directors does
not include three directors who qualify as independent directors pursuant to
applicable SEC Guidance and the rules of the applicable stock exchange, the size
of the Board of Directors shall be expanded so as to permit the appointment of
the required Independent Designees and such vacancies shall be filled in
accordance with Section 5.2(g).

 

(e)                                  The Company agrees with the Sponsor and the
Company agrees with the GFI Representative that, for so long as he serves as the
Chief Executive Officer of the Company, John Paul Roehm shall be included as a
member of the Board of Directors; provided that John Paul Roehm shall cease to
be included as a member of the Board of Directors immediately upon his ceasing
to serve as Chief Executive Officer of the Company (with it being understood
that the Board of Directors may, in its sole discretion, elect to nominate John
Paul Roehm to serve as his successor to the extent permissible under the By-Laws
of the Company then in effect).

 

(f)                                   The Company agrees with the Sponsor that,
(i) during his Initial Term, for so long as the Sponsor or any Sponsor
Affiliated Transferee, directly or indirectly beneficially owns any Common
Stock, and (ii) thereafter, for so long as the Sponsor has the right to
designate any Sponsor Designees pursuant to this Section 5, Mohsin Y. Meghji
shall be the Chairman of the Board of Directors; provided that Mohsin Y. Meghji
shall cease to be the Chairman of the Board of Directors immediately after the
period described in the foregoing clause (i) or (ii), as applicable (with it
being understood that the Board of Directors may, in its sole discretion, elect
to nominate Mohsin Y. Meghji to serve as his successor to the extent permissible
under the By-Laws of the Company then in effect).

 

(g)                                  The Company agrees with the Sponsor and the
Company agrees with the GFI Representative that, in the event (i) the number of
directors on the Board of Directors is increased (which increase shall be
subject to Section 3.1(c) and/or Section 3.2(c)) or (ii) the Selling
Stockholders’ or Sponsor’s (collectively with Mohsin Y. Meghji, M III LP (so
long as such entity is controlled by the entity listed on Schedule A-1), the
persons listed on Schedule A-2, and any Sponsor Affiliated Transferees), as
applicable, aggregate direct or indirect beneficial ownership of Common Stock is
increased after the date hereof, the number of directors the GFI Representative
or Sponsor, as applicable, is entitled to designate pursuant to
Section 5.2(a) or Section 

 

14

--------------------------------------------------------------------------------


 

5.2(b), as applicable shall be increased (but not decreased) proportionally so
that the percentage of directors the GFI Representative or Sponsor, as
applicable, is entitled to designate is proportional to the direct or indirect
beneficial ownership of the GFI Representative and the Seller Affiliated
Transferees or the Sponsor (collectively with Mohsin Y. Meghji, M III LP (so
long as such entity is controlled by the entity listed on Schedule A-1), the
persons listed on Schedule A-2, and any Sponsor Affiliated Transferees), as
applicable  (for such purposes, rounding up to the next whole director);
provided that, in no event, will either the GFI Representative or the Sponsor be
entitled to nominate a majority of the Board of Directors unless the GFI
Representative’s (including the Seller Affiliated Transferees) or the Sponsor’s
(including Mohsin Y. Meghji, M III LP (so long as such entity is controlled by
the entity listed on Schedule A-1), the persons listed on Schedule A-2, and any
Sponsor Affiliated Transferees), as applicable, direct and indirect beneficial
ownership constitutes a majority of the outstanding Voting Securities.  Any
additional nominees to which such persons are entitled under this
Section 5.2(g) shall qualify as independent directors pursuant to SEC Guidance
and the rules of the applicable stock exchange to the extent necessary for the
Company to comply with such rules and regulations.

 

(h)                                 Without limiting the generality of the
foregoing, the Company agrees with the Sponsor and the Company agrees with the
GFI Representative and the Selling Stockholders to include the Designees in the
slate of nominees recommended by the Board of Directors and to use its
reasonable best efforts to cause the election of each such Designee to the Board
of Directors, including nominating each such Designee to be elected as a
director, recommending such Designee’s election and soliciting proxies or
consents in favor thereof, in each case subject to applicable law.

 

(i)                                     Notwithstanding anything to the contrary
in this ARTICLE V, (i) for so long as the Seller Minimum Condition is satisfied,
each Sponsor Designee shall require the approval of the GFI Representative
(which approval shall not be unreasonably withheld, conditioned or delayed),
unless such nominee is an investment professional and a bona fide officer or
employee of the Sponsor or its managing members, general partners or management
companies,  and (ii) for so long as the Sponsor Minimum Condition is satisfied,
each GFI Designee shall require the approval of the Sponsor (which approval
shall not be unreasonably withheld, conditioned or delayed), unless such nominee
is an investment professional and an officer or employee of Oaktree Capital
Management, L.P.

 

(j)                                    In the event that a vacancy is created at
any time by the death, disability, retirement, resignation or removal of any
director who was a GFI Designee or Sponsor Designee, the Company agrees to take
at any time and from time to time all actions necessary to cause the vacancy
created thereby to be filled as promptly as practicable by a new GFI Designee or
Sponsor Designee, as applicable (with respect to the applicable Initial Term
only, regardless of the GFI Representative’s or Sponsor’s beneficial ownership
of the Company Common Stock at the time of such vacancy).

 

(k)                                 Unless waived by a majority of the Board of
Directors excluding the GFI Designees (in the case of removal of a GFI Designee)
or the Sponsor Designees (in the case of removal of a Sponsor Designee), as
applicable, if the number of directors

 

15

--------------------------------------------------------------------------------


 

entitled to be designated as GFI Designees or Sponsor Designees, as applicable,
pursuant to Section 5.2(a) and/or Section 5.2(b), as applicable, decreases, the
Stockholders shall take reasonable actions to cause a sufficient number of GFI
Designees or Sponsor Designees, as applicable, to resign from the Board of
Directors as promptly as possible, such that the number of GFI Designees or
Sponsor Designees, as applicable, after such resignation(s) equals the number of
directors the GFI Representative or the Sponsor, as applicable, would have been
entitled to designate pursuant to Section 5.2(a) and/or Section 5.2(b), as
applicable.  Any vacancies created by such resignation may remain vacant until
the next annual meeting of stockholders or filled by a majority vote of the
remaining Board of Directors in accordance with the Certificate of
Incorporation.  Notwithstanding the foregoing, such GFI Designee(s) or Sponsor
Designee(s), as applicable, need not resign from the Board of Directors at or
prior to the end of such director’s term if such director(s) is a member of the
Initial Board and has not yet completed such director(s) Initial Term.

 

Section 5.3                                    Committees.

 

(a)                                 The Company agrees with the GFI
Representative that it shall take all reasonable actions to cause to be
appointed to any committee of the Board of Directors, unless waived by the GFI
Representative, at least one GFI Designee (if any), to the extent such director
is permitted to serve on such committees under SEC Guidance and the rules of any
applicable stock exchange and for so long as the Seller Higher Condition is
satisfied; and

 

(b)                                 The Company agrees with the Sponsor that it
shall take all reasonable actions to cause to be appointed to any committee of
the Board of Directors, unless waived by the Sponsor, at least one Sponsor
Designee (if any), to the extent such director is permitted to serve on such
committees under SEC Guidance and the rules of any applicable stock exchange,
until such time as the Earnout Shares (as defined in the Founder Shares
Amendment Agreement) have fully vested or expired without vesting, in each case
pursuant to the Founder Shares Amendment Agreement, whichever is earlier.

 

(c)                                  It is understood by the parties hereto that
the GFI Representative and the Sponsor shall not have any obligation to appoint
a GFI Designee or Sponsor Designee, as applicable, to any committee of the Board
of Directors and any failure to exercise such right in this section in a prior
period shall not constitute any waiver of such right in a subsequent period.

 

(d)                                 The Company agrees with the GFI
Representative and the Company agrees with the Sponsor that during the period
from the date hereof until December 31, 2019, the Company shall establish and
maintain an investment committee of the Board (the “Investment Committee”), the
approval of which shall be required for the Company or its Subsidiaries to
purchase, rent, license exchange or otherwise acquire any assets (including
securities).  The Investment Committee shall consist of four Directors,
including (so long as such designees are entitled to serve on the Board) two
Sponsor Designees and one GFI Designee.

 

16

--------------------------------------------------------------------------------


 

Section 5.4                                    Subsidiaries.  The Company shall
cause its Subsidiaries not to take any action that, if taken by the Company,
would require the approval of the Board of Directors unless such action by such
Subsidiary has been approved by the Board of Directors in accordance with the
terms of this Agreement as would be applied to the Company.

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1                                    Right to Indemnification.  The
Company shall indemnify and hold harmless, to the fullest extent permitted by
applicable law as it presently exists or may hereafter be amended, the GFI
Representative, each Stockholder, their respective Affiliates (other than the
Company and its Subsidiaries) and direct and indirect partners (including
partners of partners and stockholders and members of partners), members,
stockholders, managers, directors, officers, employees and agents and each
Person who controls any of them within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (the “Covered Persons”) from
and against any and all losses, claims, damages, liabilities and expenses
(including reasonable attorneys’ fees) sustained or suffered by any such Covered
Person based upon, relating to, arising out of, or by reason of any third party
or governmental claims relating to such Covered Person’s status as a stockholder
or controlling person of the Company (including any and all losses, claims,
damages or liabilities under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise, which
relate directly or indirectly to the registration, purchase, sale or ownership
of any equity securities of the Company or to any fiduciary obligation owed with
respect thereto), including in connection with any third party or governmental
action or claim relating to any action taken or omitted to be taken or alleged
to have been taken or omitted to have been taken by any Covered Person as a
stockholder or controlling person, including claims alleging so-called control
person liability or securities law liability (any such claim, a “Claim”).

 

Section 6.2                                    Prepayment of Expenses.  To the
extent not prohibited by applicable law, the Company shall pay the expenses
(including reasonable attorneys’ fees) incurred by a Covered Person in defending
any Claim in advance of its final disposition; provided, however, that, to the
extent required by applicable law, such payment of expenses in advance of the
final disposition of such Claim shall be made only upon receipt of an
undertaking by such Covered Person to repay all amounts advanced if it should be
ultimately determined that such Covered Person is not entitled to be indemnified
under this ARTICLE VI or otherwise.

 

Section 6.3                                    Claims.  If a claim for
indemnification or advancement of expenses under this ARTICLE VI is not paid in
full within 30 days after a written claim therefor by the Covered Person has
been received by the Company, such Covered Person may file suit to recover the
unpaid amount of such claim and, if successful in whole or in part, shall be
entitled to be paid the expense of prosecuting such claim.  In any such action
the Company shall have the burden of proving that the Covered Person is not
entitled to the requested indemnification or advancement of expenses under
applicable law.

 

17

--------------------------------------------------------------------------------


 

Section 6.4                                    Nonexclusivity of Rights.  The
rights conferred on any Covered Person by this ARTICLE VI shall not be exclusive
of any other rights that such Covered Person may have or hereafter acquire under
any statute, provision of the Certificate of Incorporation or By-Laws or any
agreement, vote of stockholders or disinterested directors or otherwise.

 

Section 6.5                                    Other Sources.  Subject to
Section 6.6, the Company’s obligation, if any, to indemnify or to advance
expenses to any Covered Person shall be reduced by any amount such Covered
Person may collect as indemnification or advancement of expenses from any other
Person.

 

Section 6.6                                    Indemnitor of First Resort.  The
Company hereby acknowledges that the Covered Persons may have certain rights to
advancement and/or indemnification by the Selling Stockholders or their
Affiliates or the Sponsor or their Affiliates, as applicable (in each case,
other than the Company and collectively, the “Other Indemnitors”).  In all
events, (i) the Company hereby agrees that it is the indemnitor of first resort
(i.e., its obligation to a Covered Person to provide advancement and/or
indemnification to such Covered Person are primary and any obligation of the
Other Indemnitors (including any Affiliate thereof other than the Company) to
provide advancement or indemnification hereunder or under any other
indemnification agreement (whether pursuant to contract, by-laws or charter), or
any obligation of any insurer of the Other Indemnitors to provide insurance
coverage, for the same expenses, liabilities, judgments, penalties, fines and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement)
incurred by such Covered Person are secondary and (ii) if any Other Indemnitor
(or any Affiliate thereof, other than the Company) pays or causes to be paid,
for any reason, any amounts otherwise indemnifiable hereunder or under any other
indemnification agreement (whether pursuant to contract, by-laws or charter)
with such Covered Person, then (x) such Other Indemnitor (or such Affiliate, as
the case may be) shall be fully subrogated to all rights of such Covered Person
with respect to such payment and (y) the Company shall fully indemnify,
reimburse and hold harmless such Other Indemnitor (or such other Affiliate, as
the case may be) for all such payments actually made by such Other Indemnitor
(or such other Affiliate, as the case may be).

 

ARTICLE VII

 

TERMINATION

 

Section 7.1                                    Term.  The terms of this
Agreement shall terminate, and be of no further force and effect, upon notice to
the Company and the other parties hereto:

 

(a)                                 other than with respect to Section 5.1(c),
with respect to all of the Sponsor and Sponsor Affiliated Transferees, (i) upon
the consent of the Sponsor; or (ii) at such time as (A) the Sponsor ceases to
have any rights pursuant to Section 3 hereof, (B) the Sponsor ceases to have the
right to designate any Sponsor Designees pursuant to Section 5 hereof and (C) no
Sponsor Designee remains on the Board of Directors;

 

18

--------------------------------------------------------------------------------


 

(b)                                 other than with respect to Section 5.1(c),
with respect to all of the Selling Stockholders and the GFI Representative,
(i) upon the consent of the GFI Representative; or (ii) at such time as (A) the
GFI Representative ceases to have any rights pursuant to Section 3 hereof,
(B) the GFI Representative ceases to have the right to designate any GFI
Designees pursuant to Section 5 hereof and (C) no GFI Designee remains on the
Board of Directors;

 

(c)                                  with respect to each Selling Stockholder,
(i) if such Selling Stockholder has Transferred all (but not less than all) of
its Common Stock or has ceased to be a Seller Affiliated Transferee or (ii) upon
termination pursuant to clause (b) above;

 

(d)                                 with respect to each Sponsor Affiliated
Transferee,(i) if such Sponsor Affiliated Transferee has Transferred all (but
not less than all) of its Common Stock or has ceased to be a Sponsor Affiliated
Transferee or (ii) upon termination pursuant to clause (a) above;

 

(e)                                  with respect to Section 5.1(c), (i) with
respect to any party, with consent by each of the Company, the Sponsor and the
GFI Representative, (ii) with respect to the GFI Representative, so long as the
Sponsor is entitled to designate at least one Designee or any of their
respective Initial Designees are serving their Initial Terms or (iii) with
respect to the Sponsor, so long as the GFI Representative is entitled to
designate at least one Designee or any of their respective Initial Designees are
serving their Initial Terms; and

 

(f)                                   upon the consummation of a Sale
Transaction.

 

Section 7.2                                    Survival.  If this Agreement is
terminated pursuant to Section 7.1, with respect to the applicable parties only,
this Agreement shall become void and of no further force and effect with respect
to such parties, except for:  (i) the provisions set forth in this Section 7.2,
ARTICLE VI, and ARTICLE IX and (ii) the rights of the Stockholders with respect
to the breach of any provision hereof by the Company prior to such termination,
which shall, in each case of clauses (i) and (ii), survive the termination of
this Agreement.

 

ARTICLE VIII

 

REPRESENTATIONS AND WARRANTIES

 

Section 8.1                                    Representations and Warranties of
Stockholders.  Each Stockholder individually represents and warrants to the
Company that (a) such Stockholder is duly authorized to execute, deliver and
perform this Agreement; (b) this Agreement has been duly executed by such
Stockholder and is a valid and binding agreement of such Stockholder,
enforceable against such Stockholder in accordance with its terms; and (c) the
execution, delivery and performance by such Stockholder of this Agreement does
not violate or conflict with or result in a breach of or constitute (or with
notice or lapse of time or both would constitute) a default under any agreement
to which

 

19

--------------------------------------------------------------------------------


 

such Stockholder is a party or, if such Stockholder is an entity, the
organizational documents of such Stockholder.

 

Section 8.2                                    Representations and Warranties of
the Company.  The Company represents and warrants to each of the Stockholders
that (a) the Company is duly authorized to execute, deliver and perform this
Agreement; (b) this Agreement has been duly authorized, executed and delivered
by the Company and is a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms; and (c) the execution,
delivery and performance by the Company of this Agreement does not violate or
conflict with or result in a breach by the Company of or constitute (or with
notice or lapse of time or both would constitute) a default by the Company under
the Certificate of Incorporation or By-Laws, any existing applicable law, rule,
regulation, judgment, order, or decree of any Governmental Entity exercising any
statutory or regulatory authority of any of the foregoing, domestic or foreign,
having jurisdiction over the Company or any of its Subsidiaries or Affiliates or
any of their respective properties or assets, or any agreement or instrument to
which the Company or any of its Subsidiaries or Affiliates is a party or by
which the Company or any of its Subsidiaries or Affiliates or any of their
respective properties or assets may be bound.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                    Entire Agreement.  This
Agreement, together with documents contemplated hereby, constitute the entire
agreement between the parties hereto pertaining to the subject matter hereof and
fully supersede any and all prior or contemporaneous agreements or
understandings between the parties hereto pertaining to the subject matter
hereof.

 

Section 9.2                                    Further Assurances.  Each of the
parties hereto does hereby covenant and agree on behalf of itself, its
successors, and its assigns, without further consideration, to prepare, execute,
acknowledge, file, record, publish, and deliver such other instruments,
documents and statements, and to take such other actions as may be required by
law or reasonably necessary to effectively carry out the intent and purposes of
this Agreement.

 

Section 9.3                                    Notices.  Any notice, consent,
payment, demand, or communication required or permitted to be given by any
provision of this Agreement shall be in writing and shall be (a) delivered
personally to the Person or to an officer of the Person to whom the same is
directed, (b) sent by facsimile, overnight mail or registered or certified mail,
return receipt requested, postage prepaid, or (c) sent by e-mail, with
electronic or written confirmation of receipt, in each case addressed as
follows:

 

(i)                                     if to the Company, the Sponsor or any
Sponsor Affiliated Transferee, to:

 

20

--------------------------------------------------------------------------------


 

c/o M III Partners
3 Columbus Circle
New York, New York 10019
Attention: Mohsin Y. Meghji
Facsimile: (212) 531-4532
Email:  mmeghji@miiipartners.com

 

with a copy to:

 

Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
Attention: Richard J. Campbell, P.C.

Carol Anne Huff
Facsimile: (312) 862-2200
Email:  richard.campbell@kirkland.com

chuff@kirkland.com

 

- and -

 

M III Partners, LP
3 Columbus Circle
New York, New York 10019
Attention: Charles Garner
Facsimile: (212) 531-4532

Email: cgarner@miiipartners.com

 

- and —

 

in the case of the Company, to the GFI Representative in the manner set forth in
clause (ii) below.

 

(ii)                               if to the GFI Representative, to:

 

GFI Energy Group of Oaktree Capital Management, L.P.

11611 San Vicente Boulevard, Suite 710

Los Angeles, CA 90049

Attention:  Ian Schapiro

Peter Jonna

Facsimile:  (310) 442-0540

Email: ischapiro@oaktreecapital.com

pjonna@oaktreecapital.com

 

with a copy to:

 

21

--------------------------------------------------------------------------------


 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention:  Kenneth M. Schneider

Ellen N. Ching

Facsimile: (212) 757-3990

Email: kschneider@paulweiss.com

eching@paulweiss.com

 

(iii)                               if to any Selling Stockholder, to:

 

the address and facsimile number of such Selling Stockholder set forth in the
records of the Company.

 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention:  Kenneth M. Schneider

Ellen N. Ching

Facsimile: (212) 757-3990

Email: kschneider@paulweiss.com

eching@paulweiss.com

 

Any such notice shall be deemed to be delivered, given and received for all
purposes as of:  (A) the date so delivered, if delivered personally, (B) upon
receipt, if sent by facsimile or e-mail, or (C) on the date of receipt or
refusal indicated on the return receipt, if sent by registered or certified
mail, return receipt requested, postage and charges prepaid and properly
addressed.

 

Section 9.4                                    Governing Law.  ALL ISSUES AND
QUESTIONS CONCERNING THE APPLICATION, CONSTRUCTION, VALIDITY, INTERPRETATION AND
ENFORCEMENT OF THIS AGREEMENT AND THE EXHIBITS AND SCHEDULES TO THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE, AND SPECIFICALLY THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR
PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT
WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF DELAWARE.

 

Section 9.5                                    Consent to Jurisdiction.  ANY AND
ALL SUITS, LEGAL ACTIONS OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT (INCLUDING
AGAINST ANY DIRECTOR OR OFFICER OF THE COMPANY) SHALL BE BROUGHT SOLELY IN THE
COURT OF CHANCERY OF THE STATE

 

22

--------------------------------------------------------------------------------


 

OF DELAWARE AND EACH PARTY HERETO HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE
JURISDICTION OF SUCH COURT FOR THE PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR
PROCEEDINGS.  IN ANY SUCH SUIT, LEGAL ACTION OR PROCEEDING, EACH PARTY HERETO
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES
THAT SERVICE THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO IT
AT ITS ADDRESS SET FORTH IN THE BOOKS AND RECORDS OF THE COMPANY.  TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY SUCH
SUIT, LEGAL ACTION OR PROCEEDING IN ANY SUCH COURT AND HEREBY FURTHER WAIVES ANY
CLAIM THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

Section 9.6                                    Equitable Remedies.  The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with its specific
terms or was otherwise breached.  It is accordingly agreed that the parties
hereto shall be entitled to an injunction or injunctions and other equitable
remedies to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof in the Court of Chancery of the State of Delaware,
this being in addition to any other remedy to which they are entitled at law or
in equity.  Any requirements for the securing or posting of any bond with
respect to such remedy are hereby waived by each of the parties hereto.  Each
party further agrees that, in the event of any action for an injunction or other
equitable remedy in respect of such breach or enforcement of specific
performance, it will not assert the defense that a remedy at law would be
adequate.

 

Section 9.7                                    Construction.  This Agreement
shall be construed as if all parties hereto prepared this Agreement.

 

Section 9.8                                    Counterparts.  This Agreement may
be executed in any number of counterparts, and each such counterpart shall for
all purposes be deemed an original, and all such counterparts shall together
constitute but one and the same agreement.

 

Section 9.9                                    Third Party Beneficiaries. 
Except as set forth in ARTICLE VI nothing in this Agreement, express or implied,
is intended or shall be construed to give any Person other than the parties
hereto (or their respective legal representatives, successors, heirs and
distributees) any legal or equitable right, remedy or claim under or in respect
of any agreement or provision contained herein, it being the intention of the
parties hereto that this Agreement is for the sole and exclusive benefit of such
parties (or such legal representatives, successors, heirs and distributees) and
for the benefit of no other Person.

 

Section 9.10                             Binding Effect.  Except as otherwise
provided herein, all the terms and provisions of this Agreement shall be binding
upon, shall inure to the benefit of and

 

23

--------------------------------------------------------------------------------


 

shall be enforceable by the respective successors of the parties hereto. The
rights of the GFI Representative and Sponsor hereunder are not assignable. Each
Sponsor Affiliated Transferee and each Seller Affiliated Transferee shall be
subject to all of the terms of this Agreement, and by taking and holding such
shares such Person shall be entitled to receive the benefits of and be
conclusively deemed to have agreed to be bound by and to comply with all of the
terms and provisions of this Agreement.  Notwithstanding the foregoing, no
successor or assignee of the Company shall have any rights granted under this
Agreement until such Person shall acknowledge its rights and obligations
hereunder by a signed written statement of such Person’s acceptance of such
rights and obligations.

 

Section 9.11                             Severability.  In the event that any
provision of this Agreement as applied to any party or to any circumstance,
shall be adjudged by a court to be void, unenforceable or inoperative as a
matter of law, then the same shall in no way affect any other provision in this
Agreement, the application of such provision in any other circumstance or with
respect to any other party, or the validity or enforceability of the Agreement
as a whole.

 

Section 9.12                             Reporting. Each of the Selling
Stockholders, the GFI Representative, the Sponsor and the Sponsor Affiliated
Transferees acknowledge and agree that nothing in this Agreement shall be deemed
to create a group between (i) the GFI Representative and Selling Stockholders,
on the one hand, and (ii) the Sponsor and Sponsor Affiliated Transferees, on the
other hand, and that the parties hereto shall not take a reporting position that
is inconsistent with the foregoing without the prior consent of the Sponsor and
the GFI Representative.

 

Section 9.13                             Adjustments Upon Change of
Capitalization.  In the event of any change in the outstanding Common Stock, by
reason of dividends, splits, reverse splits, spin-offs, split-ups,
recapitalizations, combinations, exchanges of shares and the like, the term
“Common Stock” shall refer to and include the securities received or resulting
therefrom, but only to the extent such securities are received in exchange for
or in respect of Common Stock.

 

Section 9.14                             Amendments; Waivers.

 

(a)                                 No provision of this Agreement may be
amended or waived unless such amendment or waiver is in writing and signed, in
the case of an amendment, by the Company, the Sponsor and the GFI
Representative, or in the case of a waiver, by (i) the Company if such waiver is
to be effective against the Company, (ii) the Sponsor if such waiver is to be
effective against the Sponsor, or (iii) the GFI Representative if such waiver is
to be effective against the GFI Representative or the Selling Stockholders;
provided, that any amendment or waiver that affects the rights or obligations of
any Stockholder hereunder in a manner disproportionately adverse to such
Stockholder as compared to the other Stockholders shall require the written
consent of such Stockholder.

 

(b)                                 No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right,

 

24

--------------------------------------------------------------------------------


 

power or privilege.  The rights and remedies herein provided shall be cumulative
and not exclusive of any rights or remedies provided by law.

 

Section 9.15                             Actions in Other Capacities.  Nothing
in this Agreement shall limit, restrict or otherwise affect any actions taken by
any Stockholder in its capacity as a stockholder, partner or member of the
Company or any of its Subsidiaries or Affiliates.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Investor Rights Agreement to be
duly executed and delivered, all as of the date first set forth above.

 

 

COMPANY:

 

 

 

INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC. (f/k/a M III ACQUISITION CORP.)

 

 

 

By:

/s/ John P. Roehm

 

 

Name:

John P. Roehm

 

 

Title:

President

 

 

 

SPONSOR:

 

 

 

M III SPONSOR I LLC

 

 

 

By:

/s/ Mohsin Y. Meghji

 

 

Name:

Mohsin Y. Meghji

 

 

Title:

Managing Member

 

--------------------------------------------------------------------------------


 

 

GFI REPRESENTATIVE:

 

 

 

OAKTREE POWER OPPORTUNITIES FUND III DELAWARE, L.P.

 

 

 

By: Oaktree Fund GP, LLC

 

Its: General Partner

 

By: Oaktree Fund GP I, L.P.

 

Its: Managing Member

 

 

 

By:

/s/ Ian Schapiro

 

 

Name:

Ian Schapiro

 

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Peter Jonna

 

 

Name:

Peter Jonna

 

 

Title:

Authorized Signatory

 

 

 

SELLER:

 

 

 

INFRASTRUCTURE AND ENERGY ALTERNATIVES, LLC

 

 

 

By:

/s/ John P. Roehm

 

 

Name:

John P. Roehm

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF JOINDER AGREEMENT TO INVESTOR RIGHTS AGREEMENT
[date]

 

This JOINDER (the “Joinder Agreement”) is made as of [DATE], by and between the
Company and undersigned, to the Investor Rights Agreement, dated as of March 26,
2018, (the “Investor Rights Agreement”) by and among Infrastructure and Energy
Alternatives, Inc. (f/k/a M III Acquisition Corp.), a Delaware corporation (the
“Company”), M III Sponsor I, LLC, a Delaware limited liability company (the
“Sponsor”, any Sponsor Affiliated Transferees who become party
thereto, Infrastructure and Energy Alternatives, LLC (the “Seller), any Seller
Affiliated Transferees who become a party thereto, Oaktree Power Opportunities
Fund III Delaware, L.P., a Delaware limited partnership, in its capacity as the
representative of the Selling Stockholders (“GFI Representative”).  Capitalized
terms used herein but not otherwise defined shall have the meanings set forth in
the Investor Rights Agreement.

 

WHEREAS, on the date hereof, the undersigned has acquired [·] shares of Common
Stock from [·]  and the Investor Rights Agreement requires, as a holder of such
Common Stock, to become a party to the Investor Rights Agreement, and Holder
agrees to do so in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder Agreement hereby agree as
follows:

 

1.                                      Agreement to be Bound.  The undersigned
hereby (i) acknowledges that it has received and reviewed a complete copy of the
Investor Rights Agreement and (ii) agrees that upon execution of this Joinder
Agreement, it shall become a party to the Investor Rights Agreement and shall be
fully bound by, and subject to, all of the covenants, terms and conditions of
the Investor Rights Agreement as though an original party thereto and shall be
deemed a [Seller Affiliated Transferee] [Sponsor Affiliated Transferee] for all
purposes thereof.

 

2.                                      Successors and Assigns.  Except as
otherwise provided herein, this Joinder Agreement shall bind and inure to the
benefit of and be enforceable by the Company and its successors and assigns.

 

3.                                      Notices.  For purposes of Section 9.3 of
the Investor Rights Agreement, all notices, demands or other communications to
the Holder shall be directed to the address or email set forth on the signature
page hereto.

 

4.                                      Governing Law.  This Joinder Agreement,
and any claim, controversy or dispute arising under or related to this Joinder
Agreement, shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to

 

--------------------------------------------------------------------------------


 

principles of conflict of laws that would result in the application of any law
other than the laws of the State of Delaware.  THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

5.                                      Counterparts.  This Joinder Agreement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Joinder Agreement by facsimile, email or other electronic
transmission (i.e., “pdf”) shall be effective as delivery of a manually executed
counterpart of this Joinder Agreement.

 

6.                                      Amendments.  No amendment or waiver of
any provision of this Joinder Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

7.                                      Headings.  The headings in this Joinder
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement to the
Investor Rights Agreement as of the date first written above.

 

 

[·]

 

 

 

By:

 

 

Name:

 

Title:

 

The foregoing Joinder Agreement to the Investor Rights Agreement is hereby
confirmed and accepted as of the date first above written.

 

Infrastructure and Energy Alternatives, Inc.

 

(f/k/a M III Acquisition Corp.)

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule A-1

 

Lark Investments Inc.

Schedule A-2

 

Charles Garner

Suleman Lunat

Chris Good

Enrique Acevedo

Main Street Global LLC/Jason Capone

Mohsin Meghji 2016 Gift Trust

M III Acquisition Employee Partnership I LLC

 

--------------------------------------------------------------------------------


 

Schedule B

 

1.              Administrative Services Agreement, dated July 8, 2016, by and
between the Company and M-III Partners, LLC.

 

2.              Registration Rights Agreement, dated as of July 7, 2016, by and
among the Company, the Sponsors, Cantor Fitzgerald & Co., and the undersigned
parties listed on the signature page thereto. This agreement shall be amended
and restated in the manner set forth in the Agreement.

 

3.              Investment Management Trust Agreement, dated as of July 7, 2016,
by and between the Company and Continental Stock Transfer & Trust Company. This
agreement shall be terminated as of the date hereof.

 

4.              Amended and Restated Unit Subscription Agreement, dated July 7,
2016, by and between the Company and Cantor Fitzgerald & Co.

 

5.              Warrant Agreement, dated as of July 7, 2016, by and between the
Company and Continental Stock Transfer & Trust Company.

 

6.              Letter Agreement (i.e., Insider Letter), dated July 7, 2016, by
and among the Company, Cantor Fitzgerald & Co., the Sponsors, Mohsin Y. Meghji,
Suleman E. Lunat, Brian Griffith, Andrew L. Farkas, Osbert Hood and Philip
Marber.

 

7.              Indemnity Agreements, dated July 7, 2016, made by the Company in
favor of each of Andrew L. Farkas, Osbert M. Hood, Philip Marber, Brian Griffith
and Mohsin Y. Meghji.

 

8.              Underwriting Agreement, dated July 7, 2016, by and between the
Company, Cantor Fitzgerald & Co. and other underwriters listed on Schedule A
thereto.

 

9.              Letter Agreement, dated as of May 2, 2016, by and between the
Company and M-III Partners, LLC pursuant to which M-III Partners, LLC agrees to
provide the Company with a “first look” right on investment opportunities. By
its terms, this Letter Agreement terminates as of the date hereof.

 

--------------------------------------------------------------------------------


 

Schedule C

 

1.              Master Transaction Agreement dated October 20, 2017 between
White Construction Inc., Clinton RE Holdings (Delaware), LLC, Clinton RE
Holdings (Cayman), LLC, Infrastructure and Energy Alternatives, LLC and IEA
Energy Services LLC.

 

2.              Lease Agreement between White Construction, Inc. and Clinton RE
Holdings (Delaware), LLC, dated as of October 20, 2017.

 

3.              General Indemnity Agreement among Arch Insurance Company, Arch
Reinsurance Company, Infrastructure and Energy Alternatives, LLC, IEA Energy
Services, LLC, White Construction, Inc., and H.B. White Canada Corp. dated
September 26, 2013, as amended by that certain Amendment to Agreement of
Indemnity among Arch Insurance Company, Arch Reinsurance Company, Oaktree Power
Opportunities Fund III, L.P., and Oaktree Power Opportunities Fund III
(Parallel), L.P. dated February 22, 2016.

 

4.              General Indemnity Agreement among Arch Insurance Company, Arch
Reinsurance Company, Infrastructure and Energy Alternatives, LLC, IEA Energy
Services, LLC, IEA Renewable Energy, Inc., IEA Management Services, Inc., and
IEA Equipment Management, Inc. dated September 26, 2013, as amended by that
certain Amendment to Agreement of Indemnity among Arch Insurance Company, Arch
Reinsurance Company, Oaktree Power Opportunities Fund III, L.P., and Oaktree
Power Opportunities Fund III (Parallel), L.P. dated February 22, 2016.

 

5.              Construction Services Agreement dated November 1, 2015 between
IEA Renewable Energy, Inc. and Shermco Industries and any orders or transaction
entered into thereunder.

 

6.              Construction Services Agreement dated August 6, 2014 between IEA
Renewable Energy, Inc. and World Wind Services, LLC. and any orders or
transactions entered into thereunder.

 

7.              Parent Company Guaranty dated June 25, 2014 between Sun Edison
Canadian Construction LP and Infrastructure and Energy Alternatives, LLC and IEA
Energy Services, LLC (Bruining).

 

8.              Contractor Parent Guaranty dated May 13, 2013 between SunEdison
Canadian Construction LP and Infrastructure and Energy Alternatives, LLC and
Infrastructure and Energy Services, LLC (Alfred).

 

9.              Contractor Company Guarantee dated November 27, 2013 between
Northland Power Solar Burks Falls West L.P. and White Construction, Inc.

 

--------------------------------------------------------------------------------


 

10.       Contractor Parent Guaranty dated June 24, 2016 between Cimarron Bend
Wind Project I, LLC and Infrastructure and Energy, Alternatives, LLC.

 

11.       Contractor Parent Guaranty dated June 24, 2016 between Cimarron Bend
Wind Project II, LLC and Infrastructure and Energy Alternatives, LLC.

 

12.       Guarantee dated March 31, 2014 between Canadian Solar Solutions Inc.
and White Construction, Inc. (CityLights).

 

13.       Company Guarantee dated April 11, 2014 between Northland Power Solar
Abitibi L.P., Northland Power Solar Empire L.P., Northland Power Solar Martin’s
Meadows L.P. and Northland Power Solare Long Lake L.P. and White
Construction, Inc. (Cochrane).

 

14.       Contractors Parent Guaranty dated February 29, 2016 between Deerfield
Wind Energy, LLC and Infrastructure and Energy Alternatives, LLC.

 

15.       Guarantee dated December 16, 2013 between Canadian Solar Solutions
Inc. and White Construction, Inc. (Discovery Light).

 

16.       Contractor Parent Guaranty dated March 18, 2016 between Drift Sand
Wind Project, LLC and Infrastructure and Energy Alternatives, LLC.

 

17.       Parent Company Guaranty dated March 19, 2015 between Fair Wind Power
Partners, LLC and Infrastructure and Energy Alternatives, LLC.

 

18.       Acknowledgement and Consent Agreement (White Parent Indemnity) dated
August 6, 2014 between Saturn Solar 2 LP, The Great West Life Assurance Company
and Industrial Alliance Insurance and Financial Services, Inc. and Corpfinance
International Limited and H.B. White Canada Corp. (David Brown).

 

19.       Guarantee dated March 4, 2014 between Canadian Solar Inc. and H.B.
White Canada Corporation (Fotolight).

 

20.       Guarantee dated September 5, 2013 between Canadian Solar
Solutions, Inc. and White Construction, Inc. (Goodlight).

 

21.       Subcontractor Parent Guaranty between Infrastructure and Energy
Alternatives, LLC and Canadian Solar Solutions, Inc. dated June 20, 2014.

 

22.       Parent Company Guaranty dated May 14, 2014 between SunEdison Canadian
Construction LP and IEA Energy Services, LLC and Infrastructure and Energy
Alternatives, LLC (Lindsay).

 

23.       Guarantee dated June 28, 2013 between Canadian Solar Solutions Inc.
and White Construction Inc. (Little Creek).

 

--------------------------------------------------------------------------------


 

24.       Guarantee dated June 24, 2014 between Canadian Solar Inc. and H.B.
White Canada Corporation (Lunar Light).

 

25.       Parent Company Guaranty dated June 30, 2014 between SunEdison Canadian
Construction LP and IEA Energy Services, LLC and Infrastructure and Energy
Alternatives, LLC (Marsh Hill).

 

26.       Company Guarantee dated January 22, 2013 between McLean’s Mountain
Wind Limited Partnership and White Construction, Inc.

 

27.       Guarantee dated January 8, 2014 between Canadian Solar Inc. and H.B.
White Canada Corporation (Oro 4th).

 

28.       Contractor Parent Guaranty dated April 11, 2013 between Osage Wind,
LLC and IEA Energy Services, LLC.

 

29.       Contractor Parent Guaranty dated February 17, 2014 between Pockwock
Wind Limited Partnership and White Construction, Inc.

 

30.       Guarantee dated September 30, 2014 between Canadian Solar Inc. and
H.B. White Canada Corporation (Raylight).

 

31.       Contractor Parent Guaranty dated February 23, 2017 between EDF-RE US
Development LLC and Infrastructure and Energy Alternatives, LLC (Red Pine).

 

32.       Contractor Parent Guaranty dated November 14, 2012 between Sandringham
Solar Energy Partnership and Infrastructure and Energy Services, LLC 27.

 

33.       Parent Company Guaranty dated June 6, 2014 between Sun Edison Canadian
Construction LP and Infrastructure and Energy Alternatives, LLC and IEA Energy
Services, LLC (Solar Spirit).

 

34.       Guarantee dated December 13, 2013 between Canadian Solar Solutions
Inc. and White Construction, Inc. (Sparkle Light).

 

35.       Contractor Parent Guaranty dated April 26, 2017 between Thunder Ranch
Wind Project, LLC and Infrastructure and Energy Alternatives, LLC.

 

36.       Contractors Parent Guaranty dated February 17, 2014 between Truro
Heights Wind Limited Partnership and White Construction, Inc.

 

37.       Contractors Parent Guaranty dated February 17, 2014 between
Truro-Millbrook Wind Limited Partnership and White Construction, Inc.

 

38.       Parent Company Guaranty dated May 13, 2013 between Sun Edison Canadian
Construction LP and Infrastructure and Energy Alternatives, LLC and IEA Energy
Services, LLC (Unity).

 

--------------------------------------------------------------------------------


 

39.       Parent Company Guaranty dated October 31, 2013 between Sun Edison
Canadian Construction LP and Infrastructure and Energy Alternatives, LLC and IEA
Energy Services, LLC (Welland).

 

40.       Guarantee dated October 24, 2013 between Canadian Solar, Inc. and H.B.
White Canada Corporation (Westbrook).

 

41.       Contractors Parent Guaranty dated February 17, 2014 between Whynotts
Wind Limited Partnership and White Construction, Inc.

 

42.       Guarantee dated September 17, 2012 between Woodville Solar Energy
Partnership and Infrastructure and Energy Services, LLC (Woodville).

 

--------------------------------------------------------------------------------


 

Schedule D

 

1.                                      H.B. White Investments, Inc. (Buddy
White)

 

2.                                      Herman White II (Buddy White)

 

3.                                      Christopher L. Hanson Living Trust dated
May 16, 2017

 

4.                                      Roehm Living Trust

 

5.                                      David E. Bostwick

 

6.                                      Brian K. Hummer Revocable Trust u/a/d
December 15, 2017

 

7.                                      ADL Revocable Trust (Andy Layman)

 

--------------------------------------------------------------------------------